OFFICEOFTHEATTORNEY       GENERALOF-
                         AUSTIN




Honorable Ernest Gulnn
County Attorney
El Paso, Texas
Dear Sir:

                         oorded
          In your letter of A
our opinion aa to whether a c
ture of trust exeouted by El
State Street Trust Company, a
6, 1939, must be @tamped be                  itted to record.
          In 1926 the Eleot                  d exeouted an
indenture ~oftrust                          es to secure
oertain bonds lseu                           inetrument con-
tained olaua6s sub
to ita provlfiion
mental indentur
desoribing such
first such sup                          ~wae executed.
                                        d supplemental trust
                                        red subsequent to the
                                         Indenture in 1929.
                                      ve security, there be-
                                   dates or other terms Of
                                  Instrumenta were executed
Honorable Ernest Guinn, page 2


         "(a) Except as herein otherwise pro-
    vided there ia~hereby levied and assessed
    a tax of Ten (log) Cents on each One Hun-
    dred ($100.00) Dollars or fraction thereof,
    over the first Two Hundred ($200.00) Dollars,
    on all notes and obligations secured by
    chattel mortgage, deed of,trust, mechanic18
    lien contract, vendor's lisn,,aondltional
    sales contract and all inetruments of a
    similar nature which are filed or recorded,
    in the office of the County C&erk under the
    Registration laws of this State5 provided
    that no tax shall be levied on lnetruments
    securing an amount of Two Hundred ($200.00)
    Dollars, or 1888. After the effective date
    of this Act, except as hereinafter provided,
    no such instrument ahall be filed or recorded
    by any County Clerk in this State until there
    has been affixed to such Instrument stamps
    in accordance with the provieiona of thir
    section; providing further t&t should the-
    instrument filed in the office   of the County
    Clerk be security of an obligation that has
    property pledged as security in a State or
    States other than Texas,'.'the tax shall be ~~
    based upon the reasonable cash value of all
    property pledged in Texas in the proportion
    that said property in Texas beara to the
    total value of the property securing the
    obligation; and, providing further that,
    except as to renewals or extensions of ac-
    crued interest, the proviaiona of this sec-
    tion shall not apply to instruments given
    in renewal or extansions of instrument8
    theretofore stamped under the provisions of
    this Act or the one amended hereby, and shall
    not apply to instruments given in the refund-
    ing of existing bonds or obligations where
    the preceding inatroment of security was
    stamped in accordance with this Aot or the.
    one emended hereby; provided further that
    the tax levied in this Act shall apply to
    only one instrument, the one of the greatest
    denomination, where several instruments are
    oontemporaneously executed to secure one ob-
    ligation; and provided further,that when :'
Honorable Ernest Guinn, page 3


    once stamped as povided herein, aninetru-
    ment may be recorded in any number of counties
    in this State without again being so stamp&.
    This section shall not apply to lnstrumentd;
    notee, or other obligations taken by or on
    behalf of the United States or of the State
    of Texas, or any corporate agency or inatru-
    mentality of the'United States, or CCthe :.
    State of Texas in carrying out a governmental
    purpose aa expressed in any Act of the Oongreaa
    of the United States or af the Legislature
    of the State of Texas, nor shall the provisions
    of this section apply to obligations or inatru-
    ments secured by liens on crops and farm or
    agricultural produots, or to livestock or
    farm implements, or an abstract of judgment."
          The instrument in question is in the nature of
a deed of trust. In our conference opinion No. SO61 we
expreseed the view that the.tax levied by this statute
Is upon the privilege of using the records in the offlce
of the county clerk. Attention is particularly called
to that part of the statute reading,
            "After'the effective date of"thla Act,
    except aa hereinafter provided/no rjuchinatru-
    ment shall be filed or recorded. . . until there
    hae been affixed to such instrument stamps in
    accordance with the provisions of this sect1on.v
             No exception Is made of such an instruemtn aa
this one.  The Act doea not exempt a deed of trust mere-
ly by reason of the fact that the obligation secured was
in existence at the.time the legislation was. enacted.
Nor does it exempt a deed of trust or other lien instru-
ment merely by reason of the fact that the obligation
secured is also secured by another deed of trust, unless
such other deed of trwt has been stamped. Such is not
the case here. On the other hand a reading of the Act
discloses rather clearly an intentto require that at
least one lien Instrument eeouring a note or other ob-'
ligation shall be stamped if accepted for record.
F@norable Ernest Guinn, page 4


             In our opinion the instrument eubmitted to
us must be stamped under said Article 7047e.
                                      Youra very truly
                                 ATTORNEY GENEXAL OF TEXAS


                                 BY
                                            Glen?..R.Lewis
                                               ~'Aeaistant
GRL:LN’
A.PFSOVEiD
         APR 20, 1940
(8) Grover Sellere.
FIRST ASSISTANT
ATTORNEY GENERAL




                                      By BWB
                                       Chairman